Citation Nr: 0017780	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from August 1976 to September 
1979.

Private medical records reflect a diagnosis of moderate major 
depression secondary to a recurrent, chronic hemifacial spasm 
was initially rendered in January 1998.  Service connection 
for a dysthymic disorder was granted by rating decision of 
August 1998, and a disability rating of 10 percent was 
assigned.  The veteran has expressed disagreement with the 
initial rating assigned and contends that a higher disability 
rating is warranted.  

Upon review of the record, the Board of Veterans' Appeals 
(Board) concludes that the veteran's claim is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Because the veteran has perfected an appeal as to the 
assignment of the initial rating for dysthymia following the 
initial award of service connection, the VA is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran contends that he suffers from high and low 
periods associated with his depression and that the 
10 percent disability rating assigned does not accurately 
reflect the overall impairment resulting from his disability.  
He further contends that despite treatment, his depression 
has not yet been stabilized and that his physicians continue 
to change his prescriptions and experiment with different 
medications.  

Review of the claims file reveals that the most recent 
private medical record reflecting treatment for depression is 
dated in October 1998.  Full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  As the veteran 
reports continuing treatment for a disability which has not 
yet stabilized, the Board is of the opinion that an accurate 
disability rating cannot be assigned without access to more 
recent treatment records.  

The veteran has submitted evidence showing that he has had to 
drop out of VA vocational rehabilitation training on account 
of his depressive disorder.  As one of the primary schedular 
criteria used in evaluating disability resulting from 
psychiatric disorders involves occupational and vocation 
impairment, the Board is of the opinion that the veteran's VA 
vocational rehabilitation file should be obtained for review 
by VA examiners and adjudicators.

The only VA psychiatric examination for purposes of 
compensation of record is dated in June 1998, just six months 
after the initial diagnosis was rendered.  Review of the 
examination report shows that it was conducted for the 
purpose of providing information for adjudicators who were 
reviewing the question of entitlement to service connection, 
rather than the question of the rating to be assigned to the 
disability.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Especially in 
light of the veteran's on-going medical treatment and his 
assertions of fluctuations in his level of functioning, the 
Board is of the opinion that another VA examination for 
purposes of compensation would be useful in the assignment of 
an accurate disability rating to the veteran's depressive 
disorder.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
private and VA, who have treated the 
veteran for his depressive disorder since 
October 1998.  After securing the 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to identify the 
current level of impairment resulting 
from the veteran's service-connected 
dysthymia/depressive disorder.  The 
claims folder, including all records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
connection with the examination.  The 
examiner is requested to comment upon the 
frequency, severity, and duration of the 
veteran's psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission and the level of social and 
industrial impairment resulting from the 
veteran's service-connected 
dysthymia/depressive disorder.

4.  After the development requested above 
has been completed, the RO should again 
review the record, considering the 
provisions of Fenderson, supra.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


